TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00175-CV



                          In re Richard Cheroske and David Penny


                  ORIGINAL PROCEEDING FROM TOM GREEN COUNTY



                            M E M O R AN D U M O P I N I O N

PER CURIAM

              Because Relators have an adequate remedy by appeal, the petition for writ of

mandamus is denied and the motion for emergency relief is dismissed. See Tex. R. App. P. 52.8(a).




Before Justices Puryear, Pemberton and Rose

Filed: March 31, 2011